                        Case 2:20-cv-00334-RFB-BNW Document 26 Filed 12/16/20 Page 1 of 5




                    1 DARRELL D. DENNIS
                      Nevada Bar No. 006618
                    2 Darrell.Dennis@lewisbrisbois.com
                      STEPHANIE GARABEDIAN
                    3 Nevada Bar No. 009612
                      Stephanie.Garabedian@lewisbrisbois.com
                    4 PAIGE S. SHREVE
                      Paige.Shreve@lewisbrisbois.com
                    5 Nevada Bar No.13773
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant Eurpac Service, Inc.

                    9
                                                        UNITED STATES DISTRICT COURT
                   10
                                                              DISTRICT OF NEVADA
                   11
                        EARLY MCGEE, individually,                             CASE NO.: 2:20—cv-00334-RFB-BNW
                   12
                                           Plaintiff,                          STIPULATION AND ORDER TO
                   13                                                          EXTEND DISCOVERY PLAN AND
                                 vs.                                           SCHEDULING ORDER
                   14

                   15 EURPAC SERVICE, INC., a Connecticut                      (Fourth Request)
                      Corporation; DOES I-X; and ROE
                   16 CORPORATIONS I-X, inclusive,

                   17                      Defendant.

                   18
                                 Plaintiff, EARLY MCGEE, by and through her attorneys of record, ADAM SMITH LAW,
                   19
                        and Defendant, EURPAC SERVICES, INC., by and through its attorneys of record LEWIS
                   20
                        BRISBOIS BISGAARD & SMITH                 LLP,   hereby request that the discovery deadlines in the
                   21
                        previously filed STIPULATION AND ORDER TO EXTEND DISCOVERY PLAN AND
                   22
                        SCHEDULING ORDER [Doc.23], be extended by ninety (90) days, pursuant to FRCP 29 and
                   23
                        LR-26.4, as follows:
                   24
                                 A.        DISCOVERY WHICH HAS BEEN COMPLETED
                   25
                                 The parties have conducted the following discovery to date:
                   26

                   27                      1. Participation in the FRCP 26(f) Conference;

                   28                      2. Plaintiff has propounded Requests for Admissions, Request for Production and
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4814-9694-8180.1
ATTORNEYS AT LAW
                        Case 2:20-cv-00334-RFB-BNW Document 26 Filed 12/16/20 Page 2 of 5




                   1                          Interrogatories and Defendant has answered;
                   2                       3. Defendant has propounded Interrogatories, Requests for Production, and
                   3
                                              Requests for Admission. Plaintiff has answered;
                   4
                                           4. Plaintiff has disclosed her Initial FRCP 26(a)(1) Disclosure of Witnesses and
                   5
                                              Documents;
                   6

                   7                       5. Defendant has disclosed its Initial through Sixth Supplemental FRCP 26(a)(1)

                   8                          Disclosures;

                   9                       6. Defendant deposed Plaintiff; and
                   10                      7. Defendant was able to obtain some documents from Class Six through a
                   11
                                              Freedom of Information Act Request.
                   12
                                 B.        DISCOVERY WHICH REMAINS TO BE CONDUCTED
                   13
                                           1. Deposition of Defendant’s FRCP 30 (b)(6) witness;
                   14

                   15                      2. Obtaining the entirety of Plaintiff’s Medical Records;

                   16                      3. Depositions of Plaintiff’s Medical Providers;

                   17                      4. Initial Expert and Rebuttal Expert Disclosures;
                   18
                                           5. Depositions of Plaintiff’s Expert Witnesses;
                   19
                                           6. Depositions of Defendant’s Expert Witnesses;
                   20
                                           7. Service of Subpoena to Nellis Airforce Base (currently closed to civilians due
                   21
                                              to COVID-19 Pandemic);
                   22

                   23                      8. Site Inspection of the Nellis Airforce Base Exchange- Class Six (currently

                   24                         closed to civilians due to COVID-19 Pandemic);
                   25                      9. Additional Written Discovery; and
                   26
                                           10. Any Additional Discovery Deemed Necessary.
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4814-9694-8180.1                                    2
                        Case 2:20-cv-00334-RFB-BNW Document 26 Filed 12/16/20 Page 3 of 5




                    1

                    2            C.        REASONS WHY THE PROPOSED DISCOVERY PLAN WAS NOT
                                           COMPLETED PRIOR TO THE EXPIRATION FO THE CURRENT
                    3
                                           DISCOVERY DEADLINE
                    4
                                 The parties have been working diligently to complete discovery. Plaintiff responded to
                    5
                        Defendant’s written discovery, and Defendant attempted to subpoena Plaintiff’s medical records
                    6

                    7 and schedule a site inspection wherein the subject incident occurred. Due to the restrictions

                    8 imposed by the current COVID-19 Pandemic, Nellis Airforce Base is currently closed, and the

                    9 parties have been unable to serve a subpoena for relevant information and/or schedule a site

                   10 inspection. Defendant has also been unable to obtain pertinent medical records from Plaintiff’s

                   11
                        treating providers who are also located on Nellis Airforce Base. Plaintiff will also file a Motion to
                   12
                        amend her Complaint to add an additional Defendant in this matter. As such, the parties suspect
                   13
                        the new Defendant will need time to review documents, retain experts, etc.              The parties
                   14

                   15 respectfully request an extension.

                   16            D.        PROPOSED PLAN FOR COMPLETING DISCOVERY

                   17
                         EVENT                                CURRENT DEADLINE               PROPOSED DEADLINE
                   18    Discovery Deadline                   March 23, 2021                 June 23, 2021
                   19
                         Amend Pleading/Add Parties           December 29, 2020              March 29, 2021
                   20

                   21    Initial Expert Disclosures           January 25, 2021               April 26. 2021
                   22
                         Rebuttal Expert Disclosures          February 16, 2021              May 17, 2021
                   23

                   24    File Dispositive Motions             April 26, 2021                 July 25, 2021

                   25
                         Pre-Trial Order                      February 22, 2021              August 23, 2021
                   26

                   27
                                 E.        THE CURRENT TRIAL DATE
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4814-9694-8180.1                                 3
                        Case 2:20-cv-00334-RFB-BNW Document 26 Filed 12/16/20 Page 4 of 5




                   1             This matter has not been scheduled for trial.
                   2             E.        NUMBER OF REQUESTS FOR EXTENSION
                   3
                                 This is the fourth request to extend discovery deadlines and continue trial date.
                   4
                                 DATED this 11th day of December, 2020.
                   5

                   6                                                ADAM SMITH LAW
                   7

                   8                                                By: /s/ Christian A. Miles
                                                                       Adam D. Smith
                   9                                                   Nevada Bar No. 9690
                                                                       Christian A. Miles
                   10                                                  Nevada Bar No. 13193
                                                                       6130 Elton Avenue
                   11
                                                                       Las Veags, Nevada 89107
                   12                                                  Attorneys for Plaintiff

                   13
                                                                    LEWIS BRISBOIS BISGAARD & SMITH                  LLP
                   14

                   15
                                                                    By     /s/ Stephanie Garabedian
                   16                                                    DARRELL D. DENNIS
                                                                         Nevada Bar No. 006618
                   17                                                    STEPHANIE GARABEDIAN
                                                                         Nevada Bar No. 009612
                   18                                                    PAIGE S. SHREVE
                                                                         Nevada Bar No.13773
                   19                                                    6385 S. Rainbow Boulevard, Suite 600
                   20                                                    Las Vegas, Nevada 89118
                                                                         Tel. 702.893.3383
                   21                                                    Attorneys for Defendant Eurpac Service Inc.

                   22    IT IS SO ORDERED
                                                                         IT IS SO ORDERED:
                   23    DATED: 2:51 pm, December 15, 2020
                   24
                                                                         _______________________________________
                   25                                                    UNITED STATES MAGISTRATE JUDGE
                         BRENDA WEKSLER
                   26    UNITED STATES MAGISTRATE JUDGE
                                                      DATED: _______________________________
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4814-9694-8180.1                                   4
                        Case 2:20-cv-00334-RFB-BNW Document 26 Filed 12/16/20 Page 5 of 5




                    1                                 CERTIFICATE OF SERVICE
                    2            Pursuant to F.R.C.P. 5(b), I certify that I am an employee of LEWIS BRISBOIS
                    3 BISGAARD & SMITH LLP, and that on this 11th day of December, 2020, I did cause a true and

                    4 correct copy of the foregoing) STIPULATION AND ORDER TO EXTEND DISCOVERY

                    5 PLAN AND SCHEDULING ORDER (Fourth Request) in Early McGee v. Eurpac Service, Inc.

                    6 to be served via the Court’s CM/ECF filing system.

                    7

                    8 Adam D. Smith, Esq.
                      Craig A. Henderson, Esq.
                    9 Christian A. Miles, Esq.
                      ADAM SMITH LAW
                   10
                      6130 Elton Avenue
                   11 Las Vegas, Nevada 89107
                      Attorneys for Plaintiff
                   12

                   13

                   14                                        By    /s/ Billi Montijo
                                                                  An Employee of
                   15                                             LEWIS BRISBOIS BISGAARD & SMITH LLP

                   16

                   17

                   18
                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4814-9694-8180.1                             5
